ante, p. 829. The motions for leave to file briefs of Independent Natural Gas Association of America, Southern Natural Gas Company, H. E. Sears and A. E. Herrmann Corporation, Northern Natural Gas Company, Cities Service Gas Company and Cities Service Gas Producing Company, and Colorado Interstate Gas Company and Olin Gas Transmission Corporation, as amici curiae, are denied. Rehearing denied.
Mr. Justice Brennan took no part in the consideration or decision of these motions or this application.